Name: Commission Regulation (EEC) No 881/90 of 6 April 1990 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 26 to 30 March 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 90 Official Journal of the European Communities No L 92/9 COMMISSION REGULATION (EEC) No 881/90 of 6 April 1990 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 26 to 30 March 1990 applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 (') set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 26 and 30 March 1990 are for a quantity in excess of that set for the first quarter for live animals ; whereas as an interim protective measure only a percentage of the amounts HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences for the following products submitted between 26 and 30 March 1990 and notified to the Commission shall be accepted for 15,25% ; 2. the issuing of STM licences in response to applications submitted from 2 April 1990 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 9 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 30. 12. 1989, p. 62.